Citation Nr: 0522190	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fatigue due to 
undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1985 to December 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In January 2001 and September 2004 the Board remanded the 
case for additional development.  In July 2005, the case was 
returned to the Board.

In March 1999 and February 2002, the veteran submitted claims 
seeking entitlement to monetary allowance under 38 U.S.C.A. § 
1805 for a child born with spina bifida.  A development 
worksheet of record indicates that by notice issued in April 
2003 the veteran was issued notice of the denial and apprised 
of his appellate rights.  A review of the VA April 2003 
letter, however, does not reference the spina bifida claim or 
any associated appellate rights.  Accordingly, this matter is 
referred to the RO for the appropriate development. 


REMAND

Pursuant to the Board's September 2004 remand, the veteran 
underwent a VA examination in October 2004.  After examining 
the veteran and rendering an opinion, the examiner wrote that 
a sleep study would be scheduled and an addendum would be 
submitted.  The record does not indicate whether or not a 
sleep study was conducted and does not contain an addendum.  
Those reports must be obtained and associated with the 
record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession).

Although the May 2005 Supplemental Statement of the Case 
tells the veteran that his case will be returned to the Board 
after the 60-day response period expires, the record does not 
contain a notification of certification of appeal and 
transfer of appellate record.  Thus, it appears as though the 
veteran was not apprised of the pertinent provisions of 
38 C.F.R. § 20.1304(a) (2004).  See 38 C.F.R. §§ 19.35, 
19.36, 20.1304(a).  To insure proper due process compliance, 
particularly since the veteran is unrepresented, additional 
action in this regard is warranted.

Regrettably, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following development: 

1.  Obtain a copy of the veteran's sleep 
study report and the VA examiner's 
addendum.  See October 2004 VA 
examination report.  Incorporate these 
documents into the record.  If these 
documents are not available, a negative 
reply indicating such is needed.  

2.  After completing the necessary 
development, readjudicate the veteran's 
claim.  If the disposition remains 
unfavorable, furnish to the veteran a 
supplemental statement of the case and 
afford him the appropriate opportunity to 
respond.  Issue notification of 
certification of appeal and transfer of 
the appellate record to the Board.  
38 C.F.R. §§ 19.35, 19.36, 20.1304(a) 
(2004). 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  No action is required 
of the veteran, unless specifically indicated.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

